Beck, J.
The Court of Appeals has asked the Supreme Court for instruction on the following question involved in this case: “In the municipal court of Atlanta, established by the act of 1913 (Acts of 1913, p. 145), where no jury is demanded and the trial judge passes upon the issues of law and fact involved in the trial of a case, and renders judgment, can that judgment, or the judgment of the trial judge in overruling an oral motion for a new trial, be reviewed by certiorari without first taking an appeal to the appellate division of the said court from the judgment refusing the oral motion for a new trial?”
Where in the trial of a casé in the municipal court of Atlanta no jury is demanded and the trial judge passes upon the issues of law and fact involved and renders judgment, that judgment, or the judgment of the trial judge in overruling an oral motion for a new trial, may be reviewed by certiorari without first taking an appeal to the appellate division of the municipal court from the judgment overruling the oral motion for a new trial. Such is the effect of the decision in the case of Johnston v. Brenau College, 146 Ga. 182 (91 S. E. 85), which has. been rendered since the question answered above was certified to this'court.

All the Justices concur.